Citation Nr: 0512435	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1960.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for residuals of a cervical spine 
injury.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive evidence of record suggesting the 
veteran sustained a cervical spine injury in a motor vehicle 
accident while in the military, as he alleges, or that he has 
chronic residuals from that trauma involving his cervical 
spine.


CONCLUSION OF LAW

The veteran's does not have residuals of a cervical spine 
injury that were incurred or aggravated during his active 
military service, or which may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 2002 rating 
decision appealed and the August 2003 statement of the case 
(SOC), as well as a May 2002 letter to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the May 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's May 2002 VCAA letter.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the May 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claim.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Columbia, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice, and the content of the VCAA notice is sufficient 
for the reasons stated above.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2002 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2002, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since that May 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions that are chronic, per se, such as 
arthritis (akin to spinal stenosis), will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's July 1957 Report of Medical History shows that 
the veteran denied experiencing arthritis, rheumatism, or 
bone or joint deformities.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluations of 
the veteran's neck, upper extremities, spine, and 
musculoskeletal system were normal.

The May 1960 Report of Medical History for purposes of 
separation indicates that the veteran again denied 
experiencing arthritis, rheumatism, or bone or joint 
deformities.  A history of a fracture of the arch of the 
nose, due to service, without difficulty breathing, was 
noted.  The contemporaneous Report of Medical Examination 
indicates that clinical evaluations of the veteran's neck, 
upper extremities, spine, and musculoskeletal system were 
normal.

VA medical records dated August 2001 through May 2002 show 
the veteran had complaints of neck pain in November 2001.  
Physical examination revealed his neck was supple, that there 
was no edema of his extremities, and that there were no gross 
motor or sensory deficits.  The impression was neck pain.  In 
December 2001, he underwent a CT scan of his cervical spine.  
The report indicates that he had mild bony stenosis of the 
right C2-3 intervertebral nerve root canal and left C3-4 
intervertebral nerve root canal.  There was also moderate 
bony stenosis of the left C4-5 intervertebral nerve root 
canal; bilateral stenosis of the C5-6 intervertebral nerve 
root canals, left worse than right; and bilateral stenosis of 
the C6-7, right worse than left; mild bony encroachment upon 
the right anterolateral aspect of the central spinal canal at 
C6-7; and mild bony stenosis of the right C7-T1 
intervertebral nerve root canal.



A June 2002 VA Form 3101 (Request for Information) indicates 
the RO tried to obtain clinical records of any treatment the 
veteran may have received at Chelsea Naval Hospital for 
injuries - including to his cervical spine - which he says 
he sustained in a motor vehicle accident (MVA) while in the 
military.  The response to the request was that there were no 
such records.

As previously mentioned, the veteran was afforded a 
videoconference hearing before the undersigned VLJ of the 
Board in March 2005.  According to the transcript, the 
veteran testified that he injured his neck while on active 
duty, during the motor vehicle accident in which he broke his 
nose.  He stated that he hit the steering well during the 
accident and that his whole body was sore for several days 
after the accident.  He also stated that he was initially 
taken to Quincy City hospital, before being transferred 
several hours later to the Chelsea Naval hospital, where he 
was treated and his nose was x-rayed.  He also testified that 
he did not recall having any back or neck x-rays at the time, 
but that he was unable to locate any records from his 
treatment following the motor vehicle accident.  He indicated 
that he did not begin experiencing neck pain until about 1985 
and that he did not actually seek any treatment for his neck 
until 1998.  He further acknowledged that none of his 
treating physicians have etiologically linked his current 
neck problems to his reported motor vehicle accident in 
service, and that his current VA physician also refused to 
provide an opinion concerning this allegation.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a cervical spine 
injury.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting this condition was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The veteran's service medical records are entirely 
unremarkable for any complaints, treatment, or diagnosis of a 
cervical spine injury or associated residuals.  And although 
he admittedly sustained a broken nose during service, 
inasmuch as he is service connected for nasoseptal deviation, 
there was never any mention or objective clinical indication 
of an injury to his neck or cervical spine, in particular.


He did not report any neck-related symptoms whatsoever while 
in service (that is, relevant complaints, etc.), and there 
also were no objective clinical findings referable to his 
cervical spine.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the incident in question, when there was 
no incentive - financial or otherwise - to fabricate 
information for personal gain.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  Also bare in mind that the 
report of the physical examination he underwent for 
separation from the military indicates he had unremarkable 
evaluations of his spine and musculoskeletal system.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  It stands to reason that, if he indeed had injured 
his cervical spine when he broke his nose, as he is now 
alleging, then he would have at least mentioned this during 
his military separation examination.  But he only mentioned 
an injury to his nose.  And, again, VA already is 
compensating him for that trauma.

Of equal or even greater significance, however, the veteran 
does not allege, and the evidence does not otherwise suggest, 
that any of his treating physicians have opined that his 
cervical stenosis is related to a motor vehicle accident 
during his service.  Likewise, the records show that he did 
not receive any treatment for neck pain until November 2001, 
and that the diagnosis of cervical stenosis was not made 
until December 2001, over 41 years after his discharge from 
service.  And there is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis, especially 
given that he testified that he did not begin experiencing 
neck pain until 1985, and first sought treatment in 1998.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).



The only evidence alleging the veteran has cervical stenosis 
related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied.  38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a cervical spine injury 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


